MEMORANDUM **
Alexan Asadourian, a native and citizen of Iran, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) dismissal of his appeal from an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition.
Substantial evidence supports the BIA’s adverse credibility determination. Asadourian gave four conflicting answers as to which month in 1988 he was arrested and beaten. While “alleged inconsistencies in dates that reveal nothing about' a petitioner’s credibility cannot form the basis of an adverse credibility finding,” Bandari v. INS, 227 F.3d 1160, 1166 (9th Cir.2000), here Asadourian could not consistently give the month in which one of the two incidents upon which he bases his claim occurred. See Chebchoub, 257 F.3d at 1043 (upholding adverse credibility determination where inconsistencies were not minor and related to basis of fear of persecution).
Because Asadourian failed to demonstrate that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
In addition, because his claim for relief under the CAT was based on the same incredible evidence as his asylum application, substantial evidence also supports the BIA’s denial of relief under the CAT. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.